               Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 1 of 9 Page ID #:144

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 19-00211-ODW

 Defendant           Tagui Abramyan                                          Social Security No. 6         3   0   2
 akas:   Abramyan, Lucy; Tina; Queen                                         (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.     July    8    2020

  COUNSEL                                                           James Edward Blatt, retained
                                                                            (Name of Counsel)

      PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          Count 1: 18:1708: Mail Theft and Possession of Stolen Mail
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
                     PROBATION for 3 years on Count 1 of the Indictment and serve 8 months home
detention.

Under the following conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
         Services Office and General Order 20-04, excluding Condition 14 in Section I of that Order, but including
         the conditions of probation and supervised release set forth in Section III of General Order 20-04.

2.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
         to one drug test within 15 days of commencement of probation and at least two periodic drug tests
         thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

3.       The defendant shall participate in an outpatient substance abuse treatment and counseling program that
         includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall
         abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period
         of supervision.

4.       During the course of supervision, the Probation Officer, with the agreement of the defendant and defense
         counsel, may place the defendant in a residential drug treatment program approved by the U.S. Probation
         and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which may include
         counseling and testing, to determine if the defendant has reverted to the use of drugs. The defendant shall
         reside in the treatment program until discharged by the Program Director and Probation Officer.



CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
               Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 2 of 9 Page ID #:145

 USA vs.     Tagui Abramyan                                     Docket No.:   CR 19-00211-ODW

5.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
         treatment to the aftercare contractors during the period of community supervision. The defendant shall
         provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
         to pay, no payment shall be required.

6.       During the period of community supervision, the defendant shall pay the special assessment and fine in
         accordance with this judgment's orders pertaining to such payment.

7.       The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
         passport or any other form of identification in any name, other than the defendant's true legal name, nor
         shall the defendant use, any name other than the defendant's true legal name without the prior written
         approval of the Probation Officer.

8.       The defendant shall cooperate in the collection of a DNA sample from herself.

9.       The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
         judgments and any other financial gains to the Court-ordered financial obligation.

10.      The defendant shall submit her person, property, house, residence, vehicle, papers, computers (as defined
         in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media,
         email accounts, social media accounts, cloud storage accounts, or other areas under the defendant’s control,
         to a search conducted by a United States Probation Officer or law enforcement officer. Failure to submit
         to a search may be grounds for revocation. The defendant shall warn any other occupants that the premises
         may be subject to searches pursuant to this condition. Any search pursuant to this condition will be
         conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant
         has violated a condition of her supervision and that the areas to be searched contain evidence of this
         violation.


11.      The defendant shall participate for a period of eight months in a home detention program which may
         include electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall
         observe all rules of such program, as directed by the Probation Officer.


The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance
abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of this Court.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.

It is ordered that the defendant shall pay to the United States a total fine of $4,000, which shall bear interest as
provided by law.

The fine shall be paid one year from today.
CR-104 (wpd 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2
               Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 3 of 9 Page ID #:146

 USA vs.     Tagui Abramyan                                  Docket No.:   CR 19-00211-ODW

The Court recommends defendant to voluntarily enroll in the STAR program.

Government moves to dismiss the remaining counts.

Bond is exonerated.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary,
to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the
particular sentence to be imposed, shall consider --

1.       The nature and circumstances of the offense and the history and characteristics of the defendant;
2.       The need for the sentence imposed --
            a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just
                punishment for the offense;
            b. To afford adequate deterrence to future criminal conduct;
            c. To protect the public from further crimes of the defendant; and
            d. To provide the defendant with needed correctional treatment in the most effective manner.
3.       The kinds of sentences available;
4.       The guideline sentencing range;
5.       The need to avoid unwarranted sentence disparities among defendants with similar records who have
         been found guilty of similar conduct.




CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 3
               Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 4 of 9 Page ID #:147

 USA vs.     Tagui Abramyan                                        Docket No.:   CR 19-00211-ODW


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
 Conditions of Probation and Supervised Release within this judgment be imposed. The Court may change
 the conditions of supervision, reduce or extend the period of supervision, and at any time during the
 supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            July 8, 2020
  Date                                                           U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
 Marshal or other qualified officer.


                                                    Clerk, U.S. District Court



         July 8, 2020                                By     Sheila English /s/
  Filed Date                                        Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).


                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE


                     While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                           Page 4
               Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 5 of 9 Page ID #:148
 1.                                                                9.
       The defendant must not commit another federal, state, or local           The defendant must not knowingly associate with any persons engaged in
       crime;                                                                   criminal activity and must not knowingly associate with any person convicted
                                                                                of a felony unless granted permission to do so by the probation officer. This
 2.    he defendant must report to the probation office in the federal          condition will not apply to intimate family members, unless the court has
       judicial district of residence within 72 hours of imposition of a        completed an individualized review and has determined that the restriction is
       sentence of probation or release from imprisonment, unless               necessary for protection of the community or rehabilitation;
       otherwise directed by the probation officer;
                                                                        10.     The defendant must refrain from excessive use of alcohol and must not
 3.    The defendant must report to the probation office as instructed by       purchase, possess, use, distribute, or administer any narcotic or other
       the court or probation officer;                                          controlled substance, or any paraphernalia related to such substances, except
                                                                                as prescribed by a physician;
 4.    The defendant must not knowingly leave the judicial district
                                                                      11.
       without first receiving the permission of the court or probation         The defendant must notify the probation officer within 72 hours of being
       officer;                                                                 arrested or questioned by a law enforcement officer;

 5.    The defendant must answer truthfully the inquiries of the probation12.   For felony cases, the defendant must not possess a firearm, ammunition,
       officer, unless legitimately asserting his or her Fifth Amendment        destructive device, or any other dangerous weapon;
       right against self-incrimination as to new criminal conduct;
                                                                          13.   The defendant must not act or enter into any agreement with a law
 6.    The defendant must reside at a location approved by the probation        enforcement agency to act as an informant or source without the permission
       officer and must notify the probation officer at least 10 days before    of the court;
       any anticipated change or within 72 hours of an unanticipated
       change in residence or persons living in defendant’s residence; 14.      As directed by the probation officer, the defendant must notify specific persons
                                                                                and organizations of specific risks posed by the defendant to those persons and
 7.    The defendant must permit the probation officer to contact him or        organizations and must permit the probation officer to confirm the defendant’s
       her at any time at home or elsewhere and must permit confiscation        compliance with such requirement and to make such notifications;
       of any contraband prohibited by law or the terms of supervision and
       observed in plain view by the probation officer;                  15.    The defendant must follow the instructions of the probation officer to
                                                                                implement the orders of the court, afford adequate deterrence from criminal
 8.    The defendant must work at a lawful occupation unless excused by         conduct, protect the public from further crimes of the defendant; and provide
       the probation officer for schooling, training, or other acceptable       the defendant with needed educational or vocational training, medical care, or
       reasons and must notify the probation officer at least ten days          other correctional treatment in the most effective manner.
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 5
               Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 6 of 9 Page ID #:149
 USA vs.     Tagui Abramyan                                          Docket No.:   CR 19-00211-ODW


   The defendant must also comply with the following special conditions (set forth below).




 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS


        The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
 interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the
 judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under
 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses
 completed before April 24, 1996.


        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision,
 the defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.


        The defendant must notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are
 paid in full. 18 U.S.C. § 3612(b)(l)(F).


         The defendant must notify the Court (through the Probation Office) and the United States Attorney of
 any material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay
 a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the
 government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of
 payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation
 18 U.S.C. § 3563(a)(7).


           Payments will be applied in the following order:


                     1. Special assessments under 18 U.S.C. § 3013;
              2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid
 before the United
                           States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                     3. Fine;
CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 6
               Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 7 of 9 Page ID #:150
 USA vs.     Tagui Abramyan                                Docket No.:   CR 19-00211-ODW




CR-104 (wpd 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                    Page 7
                 Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 8 of 9 Page ID #:151
   USA vs.     Tagui Abramyan                                   Docket No.:   CR 19-00211-ODW




                                                      RETURN


   I have executed the within Judgment and Commitment as follows:

   Defendant delivered on                                         to
   Defendant noted on appeal on
   Defendant released on
   Mandate issued on
   Defendant’s appeal
   determined on
   Defendant delivered on                                         to

at
the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
       Commitment.

                                                United States Marshal

                                                 By
    Date                                        Deputy Marshal




                                                  CERTIFICATE


   I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
   on file in my office, and in my legal custody.

                                                Clerk, U.S. District Court

                                                 By
    Filed Date                                  Deputy Clerk




  CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 8
               Case 2:19-cr-00211-ODW Document 41 Filed 07/08/20 Page 9 of 9 Page ID #:152
 USA vs.     Tagui Abramyan                                       Docket No.:   CR 19-00211-ODW




                                     FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.


      These conditions have been read to me. I fully understand the conditions and have been provided a
copy of them.




         (Signed)
                     Defendant                                      Date




                     U. S. Probation Officer/Designated Witness                    Date




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                              Page 9
